DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 05/12/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels. Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see FIG. 8)”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 

Claim Objections
The claim set is objected to because there is an improper status indicator for claims filed on 8/04/2020. It appears that the applicant inadvertently refiled the old claim set that was then amended on 07/06/2020. To promote compact prosecution, the examiner has examined the amended claims filed on 07/06/2020.
Claim 1 is objected to because of the following informalities: the claim recites “a method for operating an autonomous agricultural work machine, comprising”, there appears to be missing colons after comprising, the limitation should recite “a method for operating an autonomous agricultural work machine, comprising:” .Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the claim recites “a method for operating an autonomous agricultural work machine, comprising”, there appears to be missing colons after comprising, the limitation should recite “a method for operating an autonomous agricultural work machine, comprising:” .Appropriate correction is required.
Claim 17 is objected to for the following informalities: the claim recites “the method according to claim 3 wherein” there appears to be missing a comma and should be “the method according to claim 3, wherein”. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7, 10-13, 15-17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner notes that the claim appear to be a translation from a foreign application and are replete with indefinite language. While the examiner has pointed to some of the instances/examples of indefinites below, applicant is advised to review the claims for compliance with the US practice.
In claim 2 lines 2-3, the recited limitation(s) “The step of determining a first current position and the step of determining a second current position” there is insufficient antecedent basis for the steps limitation(s). 
In claim 3 lines 2-3, the recited limitation(s) “The step of determining a first current position and the step of determining a second current position” there is insufficient antecedent basis for the steps limitation(s). Furthermore it is not clear if the recited “a first current position” and “a second current position” are referring to the first and second current positions recited previously or are different first and second current position.
In claim 5 lines 10-11, the recited limitation “a predefined limiting value” is indefinite. It is unclear to the examiner if this is referring to the previously recited predefined limiting value in lines 5-6 or a different limiting value. Furthermore, the recited limitation “a current velocity” in line 8 is indefinite. It is unclear to the examiner if this is referring to the previously recited current velocity or a different current velocity.
In claim 6 line 2, the recited limitation “a current velocity” is indefinite. It is unclear to the examiner if this is referring to the current velocity recited previously or a different velocity.  
In claim 10 line 5, the recited limitation “a current position of the autonomous agricultural work machine” is indefinite. It is unclear to the examiner if this is referring to the one of the first or second current position 
In claim 13 line 2, the recite limitation “a radar device” is indefinite. It is unclear to the examiner if it is referring to the radar device recited previously in claim 9 or a different radar device.
In claim 15 line 7, the recited limitation “the movement path (B)” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 16 line 3, the recited limitation “a method” is indefinite. It is unclear to the examiner if this is referring to the method recited in claim 1 or a different method. 
In claim 17 line 1, the recited limitation “the step of converting the first current position or the second current position” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “a common time base” in line 2 is indefinite. It is unclear to the examiner if this is referring to the common time base recited previously or a different time base. 
In claim 19 line 6, the recited limitation “a predefined spatial hazardous area” is indefinite. It is unclear to the examiner if this is referring to the previously recited predefined spatial hazardous area or a different predefined spatial hazardous area. Furthermore, the recited limitation “the autonomous agricultural machine (10)
Claims 7 and 11-12 are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9-14 and 20 recite the limitation “the local position-determining device; or the first position-determining device” and further narrows this limitation to comprise a surrounding-sensing sensor system that further comprises different sensing devices and their functions (for example, distance between the autonomous agriculture work machine and a predefined landmark). However, under a broad interpretation claim 8 in which claims 9-14 and 20 intend to narrow does not require the first position-determining device or the second position determining device to include a local position-determining device. Claim 8 recites “wherein: the first position-determining device  is a satellite-supported position-or the first position-determining device and the second position-determining device are each a local position-determining device; or the first position-determining device and the second position-determining device are each a satellite-supported position-determining device”. Thus, claims 9-14 and 20 fails to further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US20210157334) in view of Beck (US20020193928).
With respect to claim 1, Zhou et al teaches a method for operating an autonomous agricultural work machine, comprising (see at least [abstract]) determining a first current position of the agricultural work machine by means of a first position-determining device (see at least [0053], [0108], and [0176]); determining a second current position of the agricultural work machine by means of a second position-determining device (see at least [0054-0056], [0109], and [0176]); and autonomously operating the autonomous agricultural work machine as a function of a determined difference value (see at least [0096], [0245], [0292], [0307-0308], [0384], and [0470], Zhou et al teaches controlling the autonomous moving device (agricultural work machine) autonomously based on position (current position) of the autonomous moving device. Furthermore, precision of the current position of the autonomous moving device may be a function of a difference between first position information) and second position information.
Zhou et al do not specifically teach determining a difference value which relates to a difference between the first current position and the second current position. Beck teaches determining a difference value which relates to a difference between the first current position and the second current position (see at least [0005], [0008-0011], [0020-0023], Beck et al evaluating (determining difference) accuracy of both position sensors (signals) for position calculations.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou et al to incorporate Beck’s 
With respect to claim 2, Zhou et al teaches wherein: The step of determining a first current position and the step of determining a second current position are carried out simultaneously or within a predetermined time window (see at least [0186] and [0192]).
With respect to claim 3, Zhou et al teaches wherein: the step of determining a first current position and the step of determining a second current position are carried out at different times (see at least [0186] and [0192]); and the first current position or the second current position are converted to a common time base (see at least [0269] and [0356-0358]).
With respect to claim 4, Zhou et al teaches wherein: the first position-determining device is embodied separately and/or independently Application No. 16/863,578Page 4Preliminary Amendment dated July 6, 2020with respect to the second position-determining device (see at least [0053-0057]); and/or the first position-determining device and/or the second position-determining device are/is included in the autonomous agricultural work machine (see at least [0053-0057]).
With respect to claim 5, Zhou et al teaches operating the autonomous vehicle to move or work according to the current position of the autonomous moving device (see at least [0470]). Zhou et al do not specifically teach wherein the operation of the 
Beck teaches wherein the operation of the autonomous agricultural work machine comprises: at least one of stopping, deactivating, transferring into a safe state, stopping an action, reducing a current velocity or reducing a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value exceeds a predefined limiting value (see at least [0007- 0010] and [0022]); or at least one of continuing with a journey, continuing with an action, operating according to advanced planning, increasing or maintaining a current velocity or increasing or maintaining a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value undershoots a predefined, limiting value (see at least [0007-0010] and [0022], Beck teaches operating the agricultural vehicle according to advanced planning and continuing with an action based on position sensors results (accuracy evaluation of both).).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou et al to incorporate Beck’s teachings wherein the operation of the autonomous agricultural work machine 
With respect to claim 7, Zhou et al teaches wherein: the limiting value is position-dependent (see at least [0238], 0265], and [0292]). 
With respect to claim 8, Zhou et al teaches wherein: the first position-determining device is a satellite-supported position-determining device and the second position-determining device is a local position-determining device; or the first position-determining device and the second position-determining device are each a local position-determining device; or the first position-determining device and the second position-determining device are each a satellite-supported position-determining device (see at least [0053-0056], [0108-0109], and [0175-0176]). 
With respect to claim 9, Zhou et al teaches wherein: the local position-determining device comprises a surroundings-sensing sensor system of the autonomous agricultural work machine comprising at least one of a radar device, a laser (see at least [0035] and [0379]).
With respect to claim 10, Zhou et al teaches wherein: the local position-determining device is designed to sense or determine a distance and/or an angular position between the autonomous agricultural work machine and at least one predefined landmark arranged at a predetermined position, in order to determine a current position of the autonomous agricultural work machine (see at least [0457]).
With respect to claim 11, Zhou et al teaches wherein: the at least one landmark is at least partially manmade, comprising at least one of a post, a building, a wind turbine, a power mast, another vehicle, a road, a solar power plant or a field boundary (see at least [0457], Zhou et al teaches a land mark of a field boundary); and/or the at least one landmark is at least partially natural, preferably comprising at Application No. 16/863,578Page 6Preliminary Amendment dated July 6, 2020least one of a rock formation, a plant formation, or a form of terrain or a body of water (see at least [0457], Zhou et al teaches a land mark of a field boundary).
With respect to claim 12, Zhou et al teaches wherein: the at least one landmark is stationary or mobile (see at least [0457]); and/or the at least one landmark is provided with a marking, for an image- processing algorithm of a camera device and/or with a reflector or a signal source for sensing for a surroundings-sensing sensor system (see at least [0457]).
With respect to claim 13, Zhou et al teaches wherein: the surroundings-sensing sensor system comprises a radar device by means of which a distance and/or an angular position between the autonomous agricultural work machine and at least one (see at least [0035] and [0379]), and the first or second current position is determined therefrom (see at least [0035] and [0379]). 
With respect to claim 14, Zhou et al teaches wherein: the local position-determining device comprises at least one of an odometry device for sensing a distance travelled by the work machine or an inertial-measuring device for sensing at least one of a speed, an acceleration, rolling, pitching or yawing of the work machine (see at least [0580]).
With respect to claim 15, Zhou et al do not specifically teach wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at predefined positions along the movement path (B). Beck teaches wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity (see at least [0090-0095]) and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at predefined positions along the movement path (B) (see at least [0090-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou et al to incorporate Beck’s teachings wherein: the autonomous agricultural work machine is designed to travel 
With respect to claim 16, Zhou et al teaches an autonomous agricultural work machinsee at least [0053], [0108], and [0176]); a second position-determination device (see at least [0054-0056], [0109], and [0176]); and a control unit which is configured to carry out a method according to Claim 1 (see at least [rejection of claim ], [240], and [0245], see rejection above with respect to claim 1 which is commensurate in scope with claim 16, with claim 1 being drawn to a method for operating an autonomous agricultural machine, and claim 16 being drawn to a corresponding autonomous agricultural machine.).
With respect to claim 20, Zhou et al teaches wherein: the radar device comprises a multi-directional radar sensor; and/or the radar device comprises in each case a radar sensor on both longitudinal outer sides of the autonomous agricultural work machine (see at least [0091], [0275], and [0379]).

Claims 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US20210157334) in view of Beck (US20020193928) in view of Sakaguchi et al (US20200375084).
With respect to claim 6, Zhou et al as modified by Beck do not specifically teach wherein: the limiting value depends on a current velocity of the autonomous agricultural work machine. Sakaguchi et al teaches wherein: the limiting value depends on a current velocity of the autonomous agricultural work machine (see at least [0008], [0072], and [0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou et al as modified by Beck to incorporate Sakaguchi et al teachings wherein: the limiting value depends on a current velocity of the autonomous agricultural work machine. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).
With respect to claim 18, Zhou et al as modified by Beck do not specifically teach wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases. Sakaguchi et al teaches wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases (see at least [0008], [0072], and [0075-0076], Sakaguchi et al teaches changing speed of vehicle based to turn the vehicle, as such when there is two different conditions (limiting points) one when the vehicle is driving straight and one when the vehicle is turning and the speed is adjusted accordingly.). 
Zhou et al as modified by Beck to incorporate Sakaguchi et al teachings wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).
With respect to claim 19, Zhou et al as modified by Beck do not specifically teach wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside a predefined spatial hazardous area, or the autonomous agricultural work machine (10) moves away from the predefined spatial hazardous area. Sakaguchi et al teaches With respect to claim 19, Zhou et al teaches wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside a predefined spatial hazardous area, or the autonomous agricultural work machine (10) moves away from the predefined spatial hazardous area (see at least [0034], [0081], [0083], and [0131]).
Zhou et al as modified by Beck to incorporate Sakaguchi et al teachings wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside a predefined spatial hazardous area, or the autonomous agricultural work machine (10) moves away from the predefined spatial hazardous area. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US20210157334) in view of Beck (US20020193928) in view of Mishra et al (US20160260328).
With respect to claim 17, Zhou et al as modified by Beck do not specifically teach wherein the step of converting the first current position or the second current position to a common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine. Mishra et al teaches wherein the step of converting the first current position or the second current position to a common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine (see at least [0002], [0044], [0056], and [0059]).
Zhou et al as modified by Beck to incorporate Mishra et al teachings wherein the step of converting the first current position or the second current position to a common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine. This would be done to improve real time detection of a current position of an autonomous vehicle to avoid collision or surround objects (see Mishra et al para 0001). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.A.K./           Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667